DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on January 16, 2019.  Claims 1-11 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al., US 2019/0202373 A1.
As to claim 1, Kubota teaches an emergency braking control method for a vehicle, comprising (¶ 20): 
controlling, by a controller, an ambient information detector to take an image of surroundings of a road (¶ 20, 44; e.g. detect obstacles); 
controlling, by the controller, a camera recognition fail state detector to analyze the image taken by the ambient information detector, and to determine a severity level of a temporary camera recognition fail state (¶ 21, e.g. image is difficult to recognize or is recognition failure); and 
controlling, by the controller, an operation of an emergency braking apparatus or setting a control strategy according to the severity level of the temporary camera recognition fail state (¶ 20-21, 41-49, 66-73 and Figs. 3, 7, 8, 10). 
As to claim 2, Kubota teaches wherein the controller is configured to set the control strategy to any one of normal control, control maintenance attempt, and operation suspension on the emergency braking apparatus (¶ 20, 44). 
As to claim 3, Kubota teaches wherein when performing the control maintenance attempt on the emergency braking apparatus, the controller is configured to control a moisture remover to remove moisture on a windshield of the vehicle or to temporarily suspend the operation of the emergency braking apparatus (¶ 20, 65-73 and Figs. 7, 8, 10). 
As to claim 4, Kubota teaches wherein in the controlling of the operation of the emergency braking apparatus or the setting of the control strategy, the controller is configured to control an environment information receiver to receive environment information on a section in front of the vehicle, and to set the control strategy of the emergency braking apparatus according to the received environment information and the severity level (¶ 21, 41-49, 66-73 and Figs. 3, 7, 8, 10). 
As to claim 11, Kubota teaches wherein the vehicle is an ego vehicle (¶ 25 and Fig. 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al., US 2019/0202373 A1 in view of Official Notice.
As to claim 7, Kubota teaches emergency braking control method as discussed in claims 1 and 4 above.  Kubota does not specifically teach the method further comprising shortening, by the controller, an emergency braking time by previously raising a braking pressure of the vehicle in a stepwise manner, when the operation of the emergency braking apparatus is controlled or the control strategy is normal control.  The examiner takes Official Notice it is well-known in the art to shorten braking time by increasing the braking pressure in a stepwise manner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota’s invention by incorporating the feature of increasing the braking pressure in a stepwise manner to shorten the braking time for better avoid potential accident.  
Allowable Subject Matter
Claims 5-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	February 3, 2021